Citation Nr: 9929639	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-00 260 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right hearing loss 
disability.

2.  Entitlement to service connection for left hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to May 
1971.  This case comes before the Board of Veteran's Appeals 
(the Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A claim on appeal for entitlement to nonservice connection 
pension benefits was withdrawn by the appellant at the time 
of the hearing before the RO in May 1998.


FINDINGS OF FACT

1.  Competent evidence of a current hearing loss disability 
in the right ear for VA purposes has not been presented.

2.  Left hearing loss disability was not manifest during 
active service, within one year after separation from service 
or for many years after separation from service, nor is it 
shown to be related thereto.

3.  Tinnitus was not manifest during active service or for 
many years after separation from service, nor is it shown to 
be related thereto.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss 
disability as to the right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Left hearing loss disability was not incurred in or 
aggravated during the appellant's active wartime service, or 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101,1110, 1112,1113, 1137, 1154, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (1999).

3.  Tinnitus was not incurred in or aggravated during the 
appellant's active wartime service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues for the Board's consideration are entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection for sensorineural hearing loss as an organic 
disease of the nervous system is warranted when the disease 
is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant's Verification of service DD Form 214 
documented his Military Occupation Specialty as cook in 
addition to service in the Republic of Vietnam.  The RO was 
unable to develop service medical records.  However, an 
August 1981 examination for enlistment in the National Guard 
reported the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
NR
25
LEFT
15
10
20
NR
25

Speech audiometry was not reported.  The appellant denied 
hearing loss or ear trouble.

A VA examination was conducted in February 1997.  The 
appellant reported decreased hearing primarily in the left 
ear and constant bilateral tinnitus for the past several 
years.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
25
LEFT
15
20
30
25
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.  There 
was no evidence of medically correctable hearing loss.  Mild 
primarily high frequency sensorineural hearing loss 
bilaterally but slightly poorer in the left ear was 
diagnosed.

On the ear examination conducted in February 1997, the 
appellant reported that although he was a cook in the 
military, while in Vietnam he was stationed in an artillery 
unit.  His cooking facilities were very close to the 
artillery battery and he was exposed to very frequent 
artillery firing.  He was not given any protective devices.  
It was during that time that he first began to notice ringing 
in his ears.  It was initially intermittent but has become 
continuous in character.  Both his hearing loss and tinnitus 
have worsened over time.  Examination of the ears, nose and 
throat were within normal limits.  The examiner's impression 
was that the sensorineural hearing loss and tinnitus were 
changes secondary to noise exposure.

VA Medical Center records between January 1997 and November 
1997 document ongoing complaints of tinnitus and hearing 
loss.  

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
25
LEFT
15
20
30
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
X
25
LEFT
15
20
30
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The appellant testified before the RO in May 1998, that 
during service in Vietnam he was stationed on an artillery 
hill near the big guns.  As part of his duty as a mess 
sergeant he flew in helicopters every day without hearing 
protection.  He testified that tinnitus began when an "RPG" 
exploded near him.  The appellant stated that he now has 
hearing loss, worse in his left ear, and a consistent 
whistling.  He can't distinguish where sounds are coming 
from, talks loudly, and constantly has to ask others to 
repeat themselves.  He did not remember if he had a hearing 
test when he was discharged from the military but he did not 
have one when he joined the National Guard.  He did not have 
copies of any service medical records in his possession.

Right Hearing Loss Disability

The appellant's claim for service connection for right 
hearing loss disability is not well grounded.  There are no 
examinations were the auditory thresholds in any frequencies 
were 40 decibels or greater.  There have been no examinations 
where the auditory thresholds for at least three of the 
frequencies were 26 decibels or greater, and no speech 
recognition scores in the right ear were less than 94 
percent.  Accordingly, although the appellant has hearing 
loss in the right ear, he does not have a hearing loss 
disability for VA purposes.  

A service-connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent proof of a present disability 
there can be no valid claim.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers hearing loss disability for VA purposes in his right 
ear is a fundamental prerequisite for establishing service 
connection.  Accordingly the claim for service connection 
for hearing loss disability in the right ear is not well 
grounded.

Left Hearing Loss Disability and Tinnitus

The appellant's claim for service connection for left hearing 
loss disability and tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The appellant 
has reported noise exposure in service in Vietnam, he has a 
current hearing loss disability for VA purposes and a VA 
examiner has attributed his hearing loss disability and 
tinnitus to noise exposure.  For the purposes of determining 
whether the appellant has submitted a well grounded claim, 
the Board finds he has presented a claim which is plausible.  
The statements, testimony and medical evidence must initially 
be viewed in a vacuum and accepted as true for the purpose of 
determining whether a claim is well grounded claim. 

Once the claim became well grounded and the duty to assist 
was invoked.  The claims folder reflects that the RO has met 
its duty to assist the appellant in the development of his 
claim under 38 U.S.C.A. § 5107 (West 1991).  The Board has 
considered the appellant's and his representative's 
assertions that the duty to assist has not been met, but 
cannot agree.  In response to the appellant's claims, the RO 
contacted the National Personnel Records Center and a 
negative response was received with the exception of the 
enlistment examination for the National Guard.  The National 
Personnel Records Center suggested that the RO contact the 
Adjutant General's Office of Michigan for further 
development.  The RO's letter to that office in May 1997 was 
met with a negative reply.  The appellant has indicated in 
testimony that he has no copies of service medical records in 
his possession.  Treatment records from the VA Medical Center 
were developed and the appellant has indicated that there are 
no additional treatment records which would be relevant to 
this claim.  The Board finds that the RO satisfied its duty 
to assist this veteran in developing his claim and has made 
an adequate, albeit unsuccessful, attempt to develop the 
service medical records.

The obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed or 
unobtainable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As to the question of current disability, the Board finds 
that the evidence establishes current left hearing loss 
disability and tinnitus.  Audiology examinations from 
February 1997 established left hearing loss disability for VA 
purposes.  The appellant is competent to report tinnitus and 
based on his repeated complaints to various providers in 
addition to his testimony, the Board no reason to doubt his 
credibility.

Hearing loss disability or tinnitus cannot be established in 
service by medical evidence as no records were obtainable, 
and sensorineural hearing loss as an organic disease of the 
nervous system was not established within one year after 
separation from service.  Importantly, the August 1981 
examination failed to establish left hearing loss disability 
for VA purposes many years after separation from service.  
The Board places great probative weight on the failure of 
hearing loss or tinnitus to be noted on examination a decade 
after service, during the same period the appellant testified 
that he was experiencing hearing loss and tinnitus.  
Additionally, in August 1981 the appellant denied any hearing 
loss or ear problems.  The Board places more probative weight 
on the appellant's own denials that he had hearing loss or 
tinnitus up to 10 years after service in contravention of his 
assertion now in testimony that he had tinnitus in service.

The Board has considered the VA examiner's statement that 
sensorineural hearing loss and tinnitus were secondary to 
noise exposure after the appellant had reported a history of 
noise exposure in service.  Although sufficient to well-
ground this claim, on balance the statement does not support 
a grant of service connection.  The examiner did not offer an 
opinion as to whether sensorineural hearing loss and tinnitus 
was secondary to noise exposure in service versus at any 
subsequent time.  Therefore, on balance, the examiner's 
statement that the sensorineural hearing loss and tinnitus is 
secondary to noise exposure is outweighed by his service in a 
non-artillery or non-combat specialty, his denial in 1981 of 
hearing loss or ear problems, and the examination report in 
1981 that did not demonstrate sensorineural hearing loss or 
tinnitus.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

Service connection for right hearing loss disability, left 
hearing loss disability and tinnitus is denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

